DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the disk covering the lid wherein the disk is nested within the circumferential extending neck of the lid and covering a portion of the lid as claimed in at least Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “the product” in line 4.  It appears the claim should recite “the packaged food product” in order to maintain consistency with “a packaged food product” recited in Claim 1, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “defrosting a food located in a container” in line 2.  There is insufficient antecedent basis for the food to be frozen or chilled.  The term 
Claim 1 recites the limitation “the food comprising a chilled or frozen meal product and water, the food is in a wet state from the defrosting” in lines 6-7.  It is unclear if the water is a different structure of water from the food or if the water is associated with the food since the food is in a wet state.  For purposes of examination Examiner interprets the claim to refer to the food comprising a chilled or frozen meal product wherein the chilled or frozen meal product contains a water content.
Claim 2 recites the limitation “a closure junction” in line 2.  It is unclear what structure(s) are associated with “a closure junction.”  For purposes of examination Examiner interprets the claim to refer to “a closure junction” to be a closure junction associated with the engagement of the container of the lid.
Claim 4 recites the limitation “the steam” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the evacuated state” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the rim” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the outside of the container” in line 3.  There is insufficient antecedent basis for “the outside.”
Claim 12 recites the limitation “the periphery” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the surface of the lid” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 3, 5, 7-11, and 13-19 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607 and Narumiya et al. US 2010/0143544.
Regarding Claim 1, Walsh et al. discloses a method comprising depositing a food located in a container (container 10) of a packaged food product.  The container (container 10) comprises an inwards raised bead (first ridge 88) at an inner wall (first vertical segment 80) of the container (container 10) wherein the inwards raised bead (first ridge 88) is adjacent an opening end of the container (container 10).  The product further comprises a lid (lid 50) comprising a recess (inverted substantially u-shaped cross sectional shape section 108) wherein engagement of the inwards raised bead (first ridge 88) at the inner wall (first vertical segment 80) of the container (container 10) with the recess (at third vertical segment 110 of inverted substantially u-shaped cross sectional shape section 108) of the lid (lid 50) (‘514, Column 3, lines 9-20) forms a snap closing between the lid (lid 50) and the container (container 10) (‘514, FIGS. 5-6) (‘514, Column 1, lines 38-41).  The food is in a wet state (liquid food).  The packaged food product is capable of being heated (microwavable) (‘514, Column 4, lines 38-56).  Steam is capable of being permitted to escape in a controlled manner (‘514, Column 1, lines 35-37).

    PNG
    media_image1.png
    649
    1138
    media_image1.png
    Greyscale

Walsh et al. is silent regarding the food comprising a chilled or frozen meal product and water, defrosting the food, and heating the microwavable packaged food product in an oven or a heater without removing the lid from the container with the defrosted food inside.
Valencia et al. discloses a method comprising depositing a food comprising a chilled or frozen meal product and water into a container of a packaged food product, defrosting the food, and heating (microwaving) the microwavable packaged food product in an oven (‘607, Paragraphs [0004] and [0021]) without removing the lid from the container with the defrosted food inside then removing the lid from the food container once the cooking/heating process has been completed (‘607, Paragraph [0029]).
Both Walsh et al. and Valencia et al. are directed towards the same field of endeavor of methods of using foods disposed in a microwavable container.  It would 
Regarding Claim 7, Walsh et al. discloses the inwards raised bead (first ridge 88) extending around an entire circumference of the inner wall (first vertical segment 80) of the container (container 10) (‘514, FIGS. 5-6).
Regarding Claim 8, Walsh et al. discloses the opening end of the container being round (circular) (‘514, FIG. 7) (‘514, Column 2, lines 41-44).
Regarding Claim 9, Walsh et al. discloses the container (container 10) and the lid being made of a material suitable for being heated in a microwave oven (‘514, Column 4, lines 45-57).
Regarding Claim 10, Walsh et al. discloses the material being a steam proof material (‘514, Column 1, lines 35-37).
Regarding Claim 11, Walsh et al. discloses the material being plastic (‘514, Column 4, lines 52-55).
Regarding Claims 12-13, Walsh et al. discloses the lid (lid 50) comprising a rim (exaggerated edge 170) at the periphery configured such that the lid (lid 50) sits on the opening end of the container (container 10) and a circumferential extending neck at the rim (exaggerated edge 170) (‘514, FIG. 5) (‘514, Column 4, lines 18-26).
Regarding Claim 15, Walsh et al. discloses the lid (lid 50) being bent inwards in a direction of the container (container 10) in order to form an indent at a surface of the lid (lid 50) (‘514, FIG. 5).
Regarding Claim 16, Walsh et al. discloses a surface (rounded area 124) of the lid (lid 50) being concave curved towards an inside of the container (container 10) (‘514, FIG. 5) (‘514, Column 3, lines 25-37).
Regarding Claim 18, Walsh et al. discloses the container being capable of being microwaved (‘514, Column 4, lines 45-46).  Valencia et al. discloses the packaged food product being microwaved in a microwave oven (‘607, Paragraphs [0004] and [0021]).
Regarding Claim 20, Walsh et al. discloses the lid (lid 50) being interlocked with the container (container 10) to prevent the container (container 10) from sliding laterally on the surface of the lid (lid 50) prior to the defrosting of the packaged food product (‘514, Column 1, lines 38-41).
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607 and Narumiya et al. US 2010/0143544 as applied to claim 1 above in further view of Strachan US 2018/0016066.
Regarding Claim 2, Walsh et al. discloses evacuating steam from the container through a closure junction between the container and the lid (‘514, Column 1, lines 32-37) (‘514, Column 1, lines 65-67) (‘514, Column 2, lines 1-10) wherein the inwards raised bead (first ridge 88) defines the closure junction of the container (container 10) between the container (container 10) and the lid (lid 50) (‘514, FIG. 5) (‘514, Column 4, lines 4-17).
Walsh et al. is silent regarding evacuating the steam without opening and removing the lid from the container.
Strachan discloses a packaged food product (closed container 1) comprising a container (base 20) and a lid (lid 20), heating the packaged food product (closed container 1) in an oven without removing the lid (lid 20) from the container (base 20) with the food inside, wherein the heating of the packaged food product (closed container 1) comprises evacuating steam from the container (base 20) through a closure junction (outlet opening 28) without opening and removing the lid (lid 20) from the container (base 20) (‘066, FIG. 2) (‘066, Paragraph [0031]).
Both Walsh et al. and Strachan are directed towards the same field of endeavor of packaged food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the closure junction of Walsh et al. to incorporate a closure junction in the form of an outlet opening disposed at the closure junction between the container and the lid that allows steam to be evacuated from the container without opening and removing the lid from the container since Strachan teaches that this was a known and conventional way to allow stream to be vented to the exterior atmosphere.
Regarding Claim 3, Valencia et al. discloses the closure junction between the container and the lid being in a sealed state during defrosting of the food located in the container (‘607, Paragraphs [0004] and [0021]).
Regarding Claim 4, Strachan discloses the steam having a pressure that causes that closure junction to transition from the sealed state to the evacuated state (‘066, Paragraph [0031]).
Further regarding Claim 4, Walsh et al. discloses steam building up within the container (‘514, Column 1, lines 35-37).  The heating of any packaged food product would necessarily cause water to transition from fluid to the steam.
Regarding Claim 5, Strachan discloses evacuating steam from the container (base 20) through a closure junction (outlet opening 28) without opening and removing the lid (lid 20) from the container (base 20) (‘066, FIG. 2) (‘066, Paragraph [0031]).
Regarding Claim 6, Strachan discloses evacuating steam from the container (base 20) through a closure junction (outlet opening 28) without opening and removing the lid (lid 20) from the container (base 20) (‘066, FIG. 2) (‘066, Paragraph [0031]).  It is noted that the claim does not recite any particular degree of separation between the rim and the periphery.  Any separation movement between the rim and the periphery reads on this limitation, which would necessarily occur in the movement of the steam through the outlet opening.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607 and Narumiya et al. US 2010/0143544 as applied to claim 1 above in further view of Schweinberg et al. US 2012/0012488.
Regarding Claim 14, Walsh et al. modified Valencia et al. and Narumiya et al. is silent regarding a disk covering the lid wherein the disk is nested within the circumferential extending neck of the lid and covering a portion of the lid.
Schweinberg et al. discloses a packaged product comprising a container and a lid (utility cover 24) comprising a recess (tray 28) wherein the lid (utility cover 24) comprises a rim (edge of utility cover 24) at the periphery and a disk (identification plate 

    PNG
    media_image2.png
    742
    796
    media_image2.png
    Greyscale

Both Walsh et al. and Schweinberg et al. are directed towards the same field of endeavor of containers closed by a lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packaged product of modified Walsh et al. and incorporate a disk nested within a circumferential extending neck at the rim since Schweinberg et al. teaches that this was a known configuration of a lid in the container art.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607 and Narumiya et al. US 2010/0143544 as applied to claim 1 above in further view of Ly US 2007/0221669.
Regarding Claim 17, Walsh et al. modified with Valencia et al. and Narumiya et al. is silent regarding a shrink film wrapped around part or all of the packaged food product prior to the defrosting of the packaged food product.
Ly discloses a method comprising depositing a frozen or chilled food in a container of a packaged food product, defrosting (thawing) the food (‘669, Paragraph [0039]), heating the packaged food product (‘669, Paragraphs [0041] and [0049]), and incorporating a shrink film (outer film 60) wrapped around part or all of the packaged food product prior to the defrosting of the packaged food product (‘669, FIGS. 7A-7B) (‘669, Paragraphs [0050]-[0051]).

    PNG
    media_image3.png
    689
    1116
    media_image3.png
    Greyscale

Both modified Walsh et al. and Ly are directed towards the same field of endeavor of methods of cooking food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify modified Walsh et al. and incorporate a shrink film wrapped around the packaged food product prior to defrosting the packaged food product as taught by Ly in order to provide a protective barrier for the food product (‘669, Paragraph [0050]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Walsh et al. US 7,891,514 in view of Valencia et al. US 2014/0123607 and Narumiya et al. US 2010/0143544 as applied to claim 1 above in further view of Kemp et al. US 5,904,946.
Regarding Claim 19, Walsh et al. modified with Valencia et al. and Narumiya et al. is silent regarding the heating of the packaged food product in the oven or heater comprising placing the packaged food product in a water bath.
Kemp et al. discloses a method comprising depositing a chilled food in a container of a packaged food product (‘946, Column 2, lines 21-29) and heating the packaged food product in a microwave oven (‘946, Column 5, lines 18-28) or heating the packaged food product in a water bath (‘946, Column 4, lines 60-65).
Both Walsh et al. and Kemp et al. are directed towards the same field of endeavor of methods of cooking packaged food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the microwave cooking method of modified Walsh et al. and instead heat the packaged food product by placing the packaged food product in a heated water bath since Kemp et al. teaches that both microwaving and heated water baths are both known and conventional ways to cook chilled foods.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parker US 2019/0116847 discloses thawing frozen food items immersed in a fixed amount of water within a plastic food container and defrosting the frozen food items (‘847, Paragraph [0056]).
Debon US 2008/0206421 discloses defrosting frozen foods (‘421, Paragraph [0002]) and further microwaved (‘421, Paragraph [0004]) wherein the container lid is made of a microwavable plastic (‘421, Paragraph [0029]).
Kinigakis et al. US 5,039,001 discloses a food container comprising generating steam pressure by microwave heating (‘001, FIG. 2).
Inagaki et al. US 2015/0217925 discloses a packaging container comprising a lid that opens by a pressure of steam generated when heating the contents of the packaging container in a microwave oven (‘925, Paragraph [0026]).
Baker US 2003/0230514 discloses a food container comprising a disk (recipe card) (‘514, Paragraph [0019]).
Wneck et al. US 2005/0173425 discloses a method comprising depositing a frozen or chilled food in a container of a packaged food product (‘425, Paragraphs [0017] and [0081]), defrosting (thawing) the food (‘425, Paragraph [0149]), heating the packaged food product (‘425, Paragraph [0105]), and incorporating a shrink film wrapped around part or all of the packaged food product prior to the defrosting of the packaged food product (‘425, Paragraph [0180]).
Lapp US 5,282,534 discloses a packaged food product (egg carton) comprising a container having a food (eggs) located therein and a lid comprising a recess wherein the lid comprises a rim at the periphery, a circumferential extending neck at the rim, and a disk covering the lid wherein the disk is nested within the circumferential extending neck of the lid and covering a portion of the lid (‘534, FIG. 3A). 

    PNG
    media_image4.png
    748
    1082
    media_image4.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792